Citation Nr: 0900614	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Validity of an overpayment of Chapter 30 education benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Debt Management Center in Fort Snelling, Minnesota, 
which determined that the veteran had incurred a Chapter 30 
education debt in the amount of $3578.84.  The veteran's 
claim is now in the jurisdiction of the RO in St. Louis, 
Missouri.  


FINDINGS OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of entitlement 
to the validity of the overpayment of Chapter 30 education 
benefits.  


CONCLUSION OF LAW

The veteran's appeal as to the issue of the validity of the 
overpayment of Chapter 30 education benefits is dismissed as 
no justiciable case or controversy is before the Board at 
this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 
2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As best the Board can discern from the records provided by 
the RO, the veteran incurred a debt when he withdrew from 
some of his college classes after being paid Chapter 30 
educational benefits at the full-time rate.  It appears that 
VA's Debt Management Center originally calculated the amount 
of this debt to be $3,775.84, although the record on appeal 
does not contain a copy of the notification letter advising 
the veteran of this debt.  

The record, however, does contain a December 2004 letter from 
the veteran to the Board of Veterans Appeals stating that "I 
am appealing your decision that I owe back benefits in the 
amount of $3,775.84."  The veteran argued that the amount he 
owed was "much less" than VA claimed.  The record on appeal 
contains absolutely no indication as to why the veteran sent 
this letter to the Board, as opposed to the appropriate 
agency of original jurisdiction.  The record shows that the 
Board referred this communication to the RO.  

In January 2005 letters, both the RO and VA's Debt Management 
Center advised the veteran that his Chapter 30 educational 
assistance debt had been reduced by $1,149.17.  He was 
advised that the balance of his debt was now $2,626.67.  A VA 
Form 4107, explaining the veteran's appellate rights was 
included with the letter from the RO.

In March 2005, the veteran submitted a notice of disagreement 
to the RO, stating that he wished to appeal the decision 
regarding his educational debt.  He argued that the debt had 
been improperly calculated by VA and that his calculations 
indicated that the correct amount of the overpayment was 
$1,773.  

Inexplicably, the RO took no action on the veteran's notice 
of disagreement.  Rather, it appears that the veteran's debt 
was referred for collection.

The record shows that in an August 2005 letter, the veteran 
was contacted by the U.S. Treasury Department and advised 
that collection action was being taken at VA's request based 
on his failure to pay his educational debt.  Upon receipt of 
the letter, the veteran contacted VA and his congressional 
representative in an attempt to resolve the matter.  

In September and October 2005 letters to the veteran and his 
congressional representative, the RO indicated that after 
conducting an audit of the veteran's account, they had 
concluded that the veteran was correct in asserting that his 
debt was too high.  The RO indicated that after processing 
corrections to his account, his debt had been reduced to 
$1610.58.  He was advised that if he still disagreed with the 
amount of the corrected debt, he should submit another 
appeal.  

The veteran did not dispute the validity of the corrected 
debt.  Rather, the record shows that he paid his debt to VA.  

In September 2006, however, the veteran again contacted his 
congressional representative.  He indicated that although his 
educational debt had been resolved, his credit rating had 
been adversely affected as VA had improperly referred his 
account to a collection agency, rather than suspending 
collection to consider his notice of disagreement.  

For reasons which are unclear, in September 2006, the RO then 
issued a Statement of the Case, addressing the validity of 
the Chapter 30 educational debt assessed against the veteran, 
in the final amount of $1610.58.  In the Statement of the 
Case, the RO noted that the veteran had paid his debt and 
"no debt remains."  

In a November 2006 letter to the veteran's congressional 
representative, the RO acknowledged that although the veteran 
had submitted a notice of disagreement disputing the amount 
of his original debt, they had failed to suspend collection 
activity.  The RO indicated that, unfortunately, collection 
action on the debt proceeded and the debt was turned over to 
a collection agency, affecting the veteran's credit report.  
The RO indicated that they had now taken action to issue a 
Statement of the Case.  The RO also indicated that they had 
contacted the Debt Management Center (DMC), but the DMC did 
not agree to remove the delinquency from the veteran's credit 
report, noting that the veteran had been assessed with the 
debt in January 2005, but had not paid it until December 
2005.  

In a December 2006 letter, the veteran explained that once 
the amount of his debt had been corrected in November 2005, 
he had paid it promptly.  Indeed, he noted that VA had cashed 
his check in December 2005.  Again, the veteran did not 
dispute the validity of the debt.  Rather, he argued that had 
VA properly followed its procedures by considering his notice 
of disagreement and suspending its collection of the debt, he 
would not have been assessed with a delinquency and his 
credit would not have been adversely affected.  He requested 
that VA correct his credit report.  


Applicable Law

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal.  
Decisions in such appeals are made by the Board of Veterans' 
Appeals.  In its decisions, the Board is bound by applicable 
statutes, the regulations of the Department of Veterans 
Affairs and precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In this case, as discussed above, the veteran originally 
challenged the validity of a Chapter 30 education debt in the 
calculated amount of $3,775.84.  Upon reviewing the veteran's 
contentions and the evidence of record, the RO agreed that 
the veteran was correct and that his debt should be reduced 
to $1610.58.  The veteran has duly paid that debt and he has 
not further challenged its validity.  

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal with respect to the issue of 
the validity of the Chapter 30 education debt.  Accordingly, 
there is no justiciable case or controversy regarding such 
issue currently before the Board as contemplated by 38 
U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal as to the issue of the validity of the Chapter 30 
education debt must be dismissed.

While the veteran has not disputed the $1610.58 Chapter 30 
education debt, he has made clear that the RO's admitted 
mishandling of this case by failing to suspend collection 
action while processing his notice of disagreement has 
resulted in an adverse action on his credit report.  

While it is clear that the VA mishandled this case, 
unfortunately, the Board does not have the authority to 
consider questions related to the suspension of collection of 
a debt.  Specifically, VA's General Counsel has held that 
various VA and non-VA personnel have authority to suspend or 
terminate collection action under the Federal Claims 
Collection Act on debts arising out of VA activities 
depending upon the amount, nature and status of the debt.  
That opinion also held that the Board does not have 
jurisdiction to review discretionary decisions by authorized 
VA and non-VA officials concerning suspension or termination 
of collection of a benefit debt.  See VA OPGCPREC 4-2003 
(Aug. 28, 2003); see also 31 U.S.C.A. § 3711 (authorizing 
federal claims collections standards).  The Board is bound by 
this opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

This case presents an unfortunate situation.  It is clear 
that the veteran repaid the debt promptly once VA finally 
advised him of the correct amount.  In light of this 
situation, the Board recommends referral of this matter to 
the appropriate Chief of Fiscal Activity or to the Director 
of the Debt Management Center, as appropriate, for 
consideration of correcting the veteran's credit report.  


ORDER

The appeal is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


